      Case 4:20-cv-05640-YGR Document 513-1 Filed 04/28/21 Page 1 of 3



 1   CAZ HASHEMI, State Bar No. 210239
     BENJAMIN M. CROSSON, State Bar No. 247560
 2   WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
 3   650 Page Mill Road
     Palo Alto, CA 94304-1050
 4   Telephone: (650) 493-9300
     Facsimile: (650) 565-5100
 5   Email: chashemi@wsgr.com
            bcrosson@wsgr.com
 6
     Attorneys for Non-Party
 7   App Annie Inc.

 8                               UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10                                       OAKLAND DIVISION

11

12   EPIC GAMES, INC.,                                  )   Case Nos. 4:20-CV-05640-YGR
                                                        )
13                 Plaintiff,                           )
                                                        )   CLASS ACTION COMPLAINT
14          v.                                          )
                                                        )   DECLARATION OF BENJAMIN M.
15   APPLE INC., a California corporation,              )   CROSSON IN SUPPORT OF NON-
                                                        )   PARTY APP ANNIE’S
16                 Defendant.                           )   ADMINISTRSTIVE MOTION TO
                                                        )   SEAL
17                                                      )
                                                        )
18                                                      )

19
20
21

22

23

24

25

26
27

28


     CROSSON DECLARATION ISO APP ANNIE’S ADMIN. MOTION TO SEAL
     CASE NO.: 4:20-CV-05640-YGR
      Case 4:20-cv-05640-YGR Document 513-1 Filed 04/28/21 Page 2 of 3



 1             I, Benjamin M. Crosson, declare:

 2             1.     I am a partner at the law firm of Wilson Sonsini Goodrich & Rosati P.C., counsel

 3   for non-party App Annie Inc. (“App Annie”), and am licensed to practice law in the State of

 4   California and admitted to practice before this Court. I have personal knowledge of the facts set

 5   forth herein and, if called as a witness, could testify thereto.

 6             2.     On March 31, 2020, plaintiff in the related case Cameron et al. v. Apple, Inc.,

 7   Case No. 4:19-cv-03074-YGR (“Cameron”) served a Subpoena to Produce Documents,

 8   Information, or Objects on App Annie. On August 5, 2020, Defendant Apple also served a

 9   Subpoena to Produce Documents, Information, or Objects in connection with the Cameron

10   matter.

11             3.     App Annie met and conferred with the Cameron parties separately and came to an

12   agreement on the scope of estimate data to be produced. Pursuant to and designated Confidential

13   under the protective order entered in the Cameron matter, App Annie produced over fifteen

14   terabytes of estimate data to the Cameron parties.

15             4.     In November 2020, the parties in the Cameron matter informed App Annie that

16   Plaintiff Epic Games brought suit against Apple in the above-captioned matter, and that the

17   Cameron parties intended to share all third-party productions made in connection with the

18   Cameron matter with Plaintiff. App Annie agreed to allow the Cameron parties to share the

19   information it produced to those parties with Plaintiff, pursuant to the protective order entered in

20   this matter.

21             5.     On November 25, 2020, the Cameron parties made an additional request for

22   definition information for certain fields of the estimate data.

23             6.     On December 14, 2020, Plaintiff Epic Games also served a Subpoena to Produce

24   Documents, Information, or Objects on App Annie.

25             7.     In January 2021, App Annie produced the additional requested estimate data to

26   Plaintiff Epic Games and produced a proprietary document describing the the estimate data

27   (“Bulk API Documentation”). This information was designated Confidential pursuant to the

28   protective order entered in the above-captioned matter.

     CROSSON DECLARATION ISO APP ANNIE’S ADMIN. MOTION TO SEAL
     CASE NO.: 4:20-CV-05640-YGR                    -1-
      Case 4:20-cv-05640-YGR Document 513-1 Filed 04/28/21 Page 3 of 3



 1          8.      On April 24, 2021, counsel for Apple contacted counsel for App Annie, indicating

 2   that Exhibits DX-5408, DX-5409, DX-5410, DX-5411, and DX-3591 were on Apple’s exhibit

 3   list for the trial in this matter, scheduled to start May 3, 2021. Apple’s counsel instructed App

 4   Annie to file a motion in support of sealing the Exhibits if App Annie wanted to protect the

 5   Confidential designation of the produced information. In a follow-up communication on April

 6   26, 2021, Apple’s counsel indicated that “these data are likely to be used only in summary

 7   exhibits.”

 8          9.      I declare under penalty of perjury under the laws of the United States of America

 9   that the foregoing is true and correct.

10          Executed this 28th day of April, 2021, in Palo Alto, California.

11

12                                                         /s/Benjamin M. Crosson
                                                           Benjamin M. Crosson
13

14

15

16

17

18

19
20
21

22

23

24

25

26
27

28

     CROSSON DECLARATION ISO APP ANNIE’S ADMIN. MOTION TO SEAL
     CASE NO.: 4:20-CV-05640-YGR                    -2-
